Title: To James Madison from John Pope, 20 July 1817
From: Pope, John
To: Madison, James


Dr SirFrankfort July 20th 1817
If you have retained a letter I wrote you about the first of April 1812 the day preceding your message to Congress recommending an embargo, you would oblige me by enclosing it or a copy to me by mail with an endorsment of the time or about the time it was received. I trust it is unnecessary for me to assure you that no improper use is intended to be made of the letter. I do not know if I was disposed how I could use it to your prejudice—an early answer is requested—as I may find occasion to refer to this letter in explanation of some part of my public conduct.
Permit me now that you have retired from public life to […] that whe[…] […]ude the[…] in which […] of opinion on […] may have compelled me to assume. I have ever entertained a high respect for your public character and for yourself & Mrs Madison I have a sincere personal regard. To her please to present my best regards & believe me to be yours sincerely
John Pope
